Per Curiam.

This court has examined the record developed before the board and concurs in the board’s finding that respondent’s conduct violated DR 1-102(A)(4) and 7-101(A)(2). We also conclude that relator attempted to contact the respondent to discuss the Wood matter, but that respondent failed to respond to relator’s phone calls and certified letters.
Accordingly, we adopt the recommendation of the board and order that respondent be suspended from the practice of law in the state of Ohio for a period of one year.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.